 



Exhibit 10.1
June 23, 2006
Robert T. D’Alessandro
Senior Vice President & Chief Financial Officer
UST Inc.
100 West Putnam Avenue
Greenwich, CT 06830
Dear Bob:
          UST Inc. (“UST” or the “Company”) is pleased to provide you with this
letter agreement (the “Agreement”). The Board of Directors of UST (the “Board of
Directors” or the “Board”) considers it essential to the best interests of the
Company and the interests of UST’s stockholders to foster the continuous
employment of key management personnel. In addition, the Board recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control of UST may exist, and that the uncertainty and questions which may
arise among Company management as a result of the foregoing may cause the
departure or distraction of Company management personnel to the detriment of the
Company and of UST and its stockholders.
          In order to induce you to remain in the employ of the Company, UST
agrees that you shall receive the severance benefits set forth in this Agreement
in the event your employment with the Company is terminated under the
circumstances described below either prior to or subsequent to a “Change in
Control” (as defined in Section 2).

1.   Term of Agreement. This Agreement shall commence on the date hereof and end
on the third anniversary of such date; provided, however, that if a Change in
Control, as defined in Section 2, shall have occurred during the term of this
Agreement, this Agreement shall continue in effect for a period of not less than
twenty-four (24) months beyond the month in which such Change in Control
occurred. Prior to a Change in Control, in no event shall the term of this
Agreement extend beyond the date on which you cease to be an officer of the
Company or a subsidiary thereof, whether or not you continue to be an employee
of the Company or a subsidiary thereof; provided, however, if you cease to be an
officer of the Company, UST or any subsidiary thereof for Good Reason as defined
herein, this Agreement shall continue in effect for a period of not less than
thirty (30) days. You acknowledge and agree that the non-renewal of the term of
this Agreement shall not be considered a termination of employment hereunder for
any purpose, including entitlement to severance payments or any other benefits
provided for herein.

 



--------------------------------------------------------------------------------



 



2.   Change in Control. For purposes of this Agreement, a “Change in Control”
shall be a change in control of UST and shall be deemed to have occurred if:

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(1) UST or any of its subsidiaries, (2) any “person” who on the date hereof is a
director or officer of UST, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of UST, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (5) any
corporation owned, directly or indirectly, by the stockholders of UST in
substantially the same proportions as their ownership of stock of UST (a
“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”)), directly or indirectly, of securities
of UST (not including in the securities beneficially owned by such Person any
securities acquired directly from UST or its affiliates) representing 20% or
more of the combined voting power of UST’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (C)(1) below; or
(B) the following individuals cease for any reason to constitute a majority of
the number of directors of UST then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of UST) whose appointment or election by the Board
or nomination for election by UST’s stockholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or
(C) there is consummated a merger or consolidation of UST or any direct or
indirect subsidiary of UST with any other corporation, other than (1) a merger
or consolidation which would result in the voting securities of UST outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of UST or any subsidiary of UST, more than 50% of the combined voting power
of the securities of UST or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of UST (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of UST (not including in the securities Beneficially
Owned by such Person any securities acquired directly from UST or its
subsidiaries) representing 20% or more of the combined voting power of UST’s
then outstanding securities; or

2



--------------------------------------------------------------------------------



 



(D) the stockholders of UST approve a plan of complete liquidation or
dissolution of UST or there is consummated an agreement for the sale or
disposition by UST of all or substantially all of UST’s assets, other than a
sale or disposition by UST of all or substantially all of UST’s assets to an
entity, more than 50% of the combined voting power of the voting securities of
which are owned by stockholders of UST in substantially the same proportions as
their ownership of UST immediately prior to such sale.

3.   Termination of Employment.

  (a)   General. You shall be entitled to the benefits provided in Section 4
upon the termination of your employment during the term of this Agreement prior
to a Change in Control unless such termination is (i) because of your death or
Disability, (ii) by the Company for Cause, or (iii) by you for any reason other
than Good Reason as defined in Section 3(d)(i) through (iii). If any of the
events described in Section 2 constituting a Change in Control shall have
occurred, you shall be entitled to the benefits provided in Section 5 upon the
coincident or subsequent termination of your employment during the term of this
Agreement unless such termination is (x) because of your death or Disability,
(y) by the Company for Cause, or (z) by you for any reason other than Good
Reason as defined in Section 3(d)(A) through (H). In the event your employment
with the Company is terminated for any reason prior to a Change in Control and
subsequently a Change in Control shall have occurred, you shall not be entitled
to the benefits provided in Section 5, unless such termination occurs within
thirty (30) days prior to a Change in Control and such termination is by you for
Good Reason or the Company without Cause in anticipation or contemplation of
such Change in Control.     (b)   Disability. If, as a result of your incapacity
due to physical or mental illness, you shall have been absent from the full-time
performance of your duties with the Company for six (6) consecutive months, and
within thirty (30) days after written notice of termination is given you shall
not have returned to the full-time performance of your duties, your employment
may be terminated for “Disability.”     (c)   Cause. The Company may terminate
your employment hereunder for Cause. For purposes of this Agreement, “Cause”
shall mean (i) the willful and continuous failure by you to substantially
perform your duties hereunder (other than any such failure resulting from your
incapacity due to physical or mental illness), which failure is not cured within
thirty (30) business days after demand for substantial performance is delivered
by the Company that specifically identifies the manner in which the Company
believes you have willfully and continuously not substantially performed your
duties; (ii) the willful engaging by you in misconduct which is materially
injurious to the Company, monetarily or otherwise (including, but not limited
to, your violation of the Company’s Code of Corporate

3



--------------------------------------------------------------------------------



 



      Responsibility); or (iii) the commission of an act or omission that
constitutes a material breach of this Agreement (including, but not limited to,
the violation of your obligations under Sections 6, 7 or 8 hereof). For purposes
of this subsection, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was legal, compliant with
the Company’s Code of Corporate Responsibility and in the best interest of the
Company.     (d)   Good Reason. You shall be entitled to terminate your
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, without your express written consent, (1) the occurrence prior to a Change
in Control of any of the circumstances set forth in paragraphs (i) through
(iv) below and (2) the occurrence on a Change in Control, in contemplation or
anticipation of a Change in Control provided such termination occurs within
thirty (30) days prior to the Change in Control, or following a Change in
Control of any of the circumstances set forth in paragraphs (A) through
(H) below, unless, in any case, such circumstances are fully corrected prior to
the Date of Termination specified in Notice of Termination, as defined in
Sections 3(f) and 3(g), respectively, given in respect thereof.         Good
Reason Prior to a Change in Control.

  (i)   A diminution in title or status as an officer or a material reduction in
your accounting responsibilities such that as a result of such reduction in
accounting responsibilities, you are unable to provide the certifications or
opinions required of a Chief Financial Officer pursuant to applicable
regulations then in affect;     (ii)   Other than a Company-wide reduction, a
reduction in your total target compensation as in effect on the date hereof or
as the same may be increased from time to time; provided, however, in no event
shall a reduction in your actual bonus under UST’s Incentive Compensation Plan
that is based on performance against pre-established criteria be considered a
reduction in your target bonus;     (iii)   The relocation (except for required
travel on the Company’s business to an extent reasonably consistent with either
your present business travel obligations or changes in the Company’s business)
of your principal place of employment to a location more than fifty (50) miles
from the Company’s principal executive offices in Greenwich, Connecticut or any
other metropolitan area to which the Company’s principal executive offices are
relocated, it being understood that a relocation of the Company’s principal
executive offices that applies to all or substantially all personnel and not to
you alone shall not constitute Good Reason hereunder; or

4



--------------------------------------------------------------------------------



 



  (iv)   Any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(f) hereof (and, if applicable, the requirements of Subsection (c) hereof); for
purposes of this Agreement, no such purported termination shall be effective.
Your right to terminate your employment pursuant to this Subsection (d) shall
not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder; provided that
the Company’s reassignment of your duties and responsibilities during a period
of your incapacity due to physical or mental illness shall not under any
circumstances constitute Good Reason hereunder.

      Good Reason on or Following a Change in Control.

  (A)   The assignment to you of any duties inconsistent with the position in
the Company that you held immediately prior to the Change in Control, or a
significant adverse alteration in the nature or status of your responsibilities,
including your reporting responsibilities, from those in effect immediately
prior to such change; provided, however, that no such alteration in your
reporting responsibilities alone shall be considered Good Reason hereunder prior
to the date which is six (6) months following the date of the Change in Control;
    (B)   A reduction by the Company in your annual base salary or target bonus
as in effect on the date hereof or as the same may be increased from time to
time; provided, however, in no event shall a reduction in your actual bonus
under UST’s Incentive Compensation Plan that is based on performance against
pre-established criteria be considered a reduction in your target bonus;     (C)
  The relocation of your principal place of employment to a location more than
fifty (50) miles from the Greenwich, Connecticut metropolitan area (or, if
different, the metropolitan area in which the Company’s principal executive
offices are located immediately prior to the Change in Control) except for
required travel on the Company’s business to an extent substantially consistent
with your present business travel obligations;     (D)   The failure by the
Company to pay to you any portion of your current compensation except pursuant
to an across-the-board compensation deferral similarly affecting all officers of
the Company and all officers of any person whose actions resulted in a Change in
Control or any person affiliated with the Company or such person, or to pay to
you any portion of an installment of

5



--------------------------------------------------------------------------------



 



      deferred compensation under any deferred compensation program of the
Company, within seven (7) days of the date such compensation is due;     (E)  
The failure by the Company to continue in effect any compensation plan in which
you participate immediately prior to the Change in Control which is material to
your total compensation, including but not limited to the UST Inc. Retirement
Income Plan for Salaried Employees, UST Inc. Employees’ Savings Plan, UST Inc.
Officers’ Supplemental Retirement Plan, UST Inc. Incentive Compensation Plan and
the 2005 UST Inc. Long-Term Incentive Plan, or any substitute plans adopted
prior to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue your participation therein (or in a
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;
    (F)   The failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the life insurance,
medical, health and accident, or disability plans in which you are participating
at the time of the Change in Control, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive you of any material fringe benefit enjoyed by you at the time of the
Change in Control, or the failure by the Company to provide you with the number
of paid vacation days to which you are entitled on the basis of years of service
with the Company in accordance with the Company’s normal vacation policy in
effect at the time of the Change in Control;     (G)   The failure of the
Company to obtain a satisfactory agreement from any successor to assume and
agree to perform this Agreement, as contemplated in Section 9 hereof; or     (H)
  Any purported termination of your employment which is not effected pursuant to
a Notice of Termination satisfying the requirements of Subsection (f) hereof
(and, if applicable, the requirements of Subsection (c) hereof); for purposes of
this Agreement, no such purported termination shall be effective. Your right to
terminate your employment pursuant to this Subsection (d) shall not be affected
by your incapacity due to physical or mental illness. Your continued employment
shall not constitute consent

6



--------------------------------------------------------------------------------



 



      to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

  (e)   Employment by Affiliates. For purposes of this Agreement, in no event
shall a termination of your employment with the Company be deemed to occur as a
result of your transfer to, or employment by, UST or any of its affiliates
during the term of this Agreement.     (f)   Notice of Termination. Any
purported termination of your employment by the Company or by you shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with this Section 3(f). “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.     (g)   Date of Termination, Etc. “Date of
Termination” shall mean (a) if your employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that you shall
not have returned to the full-time performance of your duties during such thirty
(30) day period), and (b) if your employment is terminated pursuant to
Subsection (c) or (d) hereof or for any other reason (other than Disability),
the date specified in the Notice of Termination (which, in the case of a
termination pursuant to Subsection (c) hereof shall not be less than thirty
(30) days, unless a shorter time is provided by the Company prior to the
occurrence of a Change of Control, and in the case of a termination pursuant to
Subsection (d) hereof shall not be less than fifteen (15) nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given).
Notwithstanding the foregoing, following the occurrence of a Change in Control,
if, within fifteen (15) days after any Notice of Termination is given, or, if
later, prior to the Date of Termination (as determined without regard to this
provision), the party receiving such Notice of Termination notifies the other
party that a dispute exists concerning the termination, then the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (which
is not appealable or with respect to which the time for appeal therefrom has
expired and no appeal has been perfected); and provided, further, that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Pending the resolution of any such
dispute following the occurrence of a Change in Control, the Company will
continue to pay you your full compensation in effect when the notice giving rise
to the dispute was given (including, but not limited to, base salary) and
continue to include you as a participant in all compensation,

7



--------------------------------------------------------------------------------



 



      benefit and insurance plans in which you were participating when the
notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Subsection. Notwithstanding the preceding
sentence, to the extent necessary to avoid a violation of section 409A(a)(2)(B)
of the Internal Revenue Code of 1986, as amended (the “Code”), as reasonably
determined by the Company, payment of such compensation and provision of such
compensation, benefit and insurance plan coverage will be delayed until the date
that is six months after the date of your separation from service (within the
meaning of section 409A of the Code); provided, however, that the lump sum value
of amounts which are delayed as a result of section 409(A) of the Code shall be
paid as soon as practicable thereafter. Amounts paid during the pendency of a
dispute under this Subsection are in addition to all other amounts due under
this Agreement, and shall not be offset against or reduce any other amounts due
under this Agreement and shall not be reduced by any compensation earned by you
as the result of employment by another employer.     (h)   Release/Resignations.
As a condition and in consideration of the benefits provided under Section 4(b)
and Section 5 of this Agreement, you agree and covenant (i) to execute a general
release, in the form attached hereto as Annex I (the “Release”), of any and all
claims you may have or may believe you have against UST and/or its affiliates
and their officers, directors, employees, agents or representatives and any of
their successors and/or assigns; (ii) not to seek any recovery against UST
and/or its affiliates and their officers, directors, employees, agents or
representatives and any of their successors and/or assigns for any cause or
reason related to or arising from your employment with the Company or any of its
affiliates or the termination thereof, other than a failure or refusal of the
Company to pay you (x) the benefits described in Section 4(b) of Section 5
hereof, and (y) the benefits to which you are entitled subsequent to your
termination of employment pursuant to the terms of one or more of the employee
benefit plans maintained by the Company; and (iii) to cooperate fully with UST
and its affiliates concerning reasonable requests for information about the
business of UST or any of its affiliates or your involvement and participation
therein, including, but not limited to, with respect to the defense or
prosecution of any claims or actions in existence now or in the future as more
particularly described in the Release. The covenant set forth in clause (ii) of
this Section 3(h) includes, without limitation, seeking any recovery against
UST, any of its affiliates or their officers, directors, employees, agents or
representatives and any of their successors and/or assigns in any forum,
including without limitation any court, administrative agency or otherwise. In
the event of your termination of employment under any of the circumstances
described in Section 3, you further agree to resign all offices or directorships
that you may hold with UST and any of its affiliates, as the case may be, in a
form acceptable to the Company.

8



--------------------------------------------------------------------------------



 



4.   Severance Compensation Prior to a Change in Control. Prior to a Change in
Control, you shall be entitled to the following benefits, provided that such
termination occurs during the term of this Agreement:

  (a)   If your employment is terminated by the Company for Cause or by you for
any reason, or because of your death or Disability, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given, and provide you with all other normal
post-termination amounts (if any) to which you are entitled under the terms and
conditions of any compensation or benefit plan maintained by the Company in
which you participated as of the Date of Termination at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.     (b)   If your employment is terminated by the Company other than
for Cause, Disability or death or by you for Good Reason as defined in
Section 3(d)(i) through (iv), then you shall be entitled to the benefits
provided below, subject to your execution of a release described in Section 3(h)
and provided that such release becomes effective and has not been revoked in
accordance with the terms thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later than the fifth day following the Date of Termination; and shall provide
you with all other normal post-termination amounts (if any) to which you are
entitled under the terms and conditions of any compensation or benefit plan of
the Company, at the time such payments are due;     (ii)   to the extent that an
annual bonus has not been paid to you in respect of any fiscal year, the Company
shall pay to you, at the time that annual bonuses in respect of such fiscal year
are regularly paid by the Company (but not later than 2-1/2 months after the end
of such fiscal year, or as soon as practicable thereafter), the product of
(x) the actual annual bonus that you would have been entitled to under the UST
Inc. Incentive Compensation Plan had you remained employed through the regular
payment date and (y) a fraction, the numerator of which is the number of days
that have elapsed in each such fiscal year through the Date of Termination, and
the denominator of which is 365 (but payments shall be delayed until the date
that is six (6) months after your separation from service, within the meaning of
Code section 409A, to the extent the Company reasonably determines such delay is
necessary to avoid a violation of Code section 409A(a)(2)(B)); provided,
however, that the lump sum value of amounts which are delayed as a result of
section 409(A) of the Code shall be paid as soon as practicable thereafter;

9



--------------------------------------------------------------------------------



 



  (iii)   in lieu of any further salary and bonus payments to you for periods
subsequent to the Date of Termination, the Company shall pay to you, in 24 equal
monthly installments, a severance payment equal to the product of (1) the sum of
(A) your annual salary rate in effect immediately prior to the Date of
Termination, and (B) an amount equal to seventy-five percent (75%) of the target
annual bonus in effect as of the Date of Termination, and (2) the number two (2)
(but payments shall be delayed until the date that is six (6) months after your
separation from service, within the meaning of Code section 409A, to the extent
the Company reasonably determines such delay is necessary to avoid a violation
of Code section 409A(a)(2)(B)); provided, however, that the lump sum value of
amounts which are delayed as a result of section 409(A) of the Code shall be
paid as soon as practicable thereafter;     (iv)   for a twenty-four (24) month
period following the Date of Termination, the Company shall arrange to provide
you with life insurance benefits substantially similar to those which you were
receiving immediately prior to the Notice of Termination at a cost and level of
benefits which are substantially similar to those you were receiving prior to
the Date of Termination. Benefits otherwise receivable by you pursuant to this
paragraph (iv) shall be reduced to the extent comparable coverage is actually
provided to you by another employer during the twenty-four (24) month period
following your termination, and any such coverage actually provided to you by
such employer shall be reported to the Company;     (v)   the Company shall
provide you with group health insurance coverage in accordance with Section 5(d)
below. Benefits otherwise receivable pursuant to this paragraph (v) shall be
reduced to the extent comparable benefits are actually received by you from
another employer during the twenty-four (24) month period following your
termination, and any such benefits actually received by you from such employer
shall be reported to the Company;     (vi)   through the Date of Termination,
you shall continue to accrue benefits under the UST Inc. Officers’ Supplemental
Retirement Plan (“SOP”), UST Inc. Retirement Income Plan for Salaried Employees,
UST Inc. Benefit Restoration Plan and the UST Inc. Excess Retirement Benefit
Plan (together, the “Retirement Plans”) as in effect on the date hereof,
notwithstanding any subsequent amendment thereto; provided, however, that in no
event shall you accrue benefits under such Retirement Plans beyond the first
anniversary of your last day of active employment. In addition, regardless of
your age and years of service as of the Date of

10



--------------------------------------------------------------------------------



 



      Termination, you shall be deemed to be a Participant as such term is
defined in the SOP; provided, however, that the benefits payable to you under
the SOP will be determined based upon your actual age and service on your Date
of Termination. Any benefits due under SOP or any other retirement plans
(including any offset for payments under qualified plans) shall be payable in
accordance with the terms of the SOP and any other retirement plans and will
become payable at the time and in the form permitted under the SOP and any other
retirement plans, as may be amended from time to time. Notwithstanding the
preceding sentence, payments shall be delayed until the date that is six
(6) months after your separation from service, within the meaning of Code
section 409(A), to the extent the Company reasonably determines such delay is
necessary to avoid a violation of Code section 409(A)(a)(2)(B); and     (vii)  
UST shall extend to you the same indemnification arrangements as are generally
provided to other similarly situated officers to the extent authorized by
applicable law and in accordance with Article VIII of UST’s By-Laws.

  (c)   Except as provided in Section 4(b)(iv) or Section 5(d) hereof, you shall
not be required to mitigate the amount of any payment provided for in this
Section 4 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 4 be reduced by any compensation
earned by you as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by you to the Company,
or otherwise.

5.   Severance Compensation on, in Anticipation or Contemplation of or Following
a Change in Control. On or following a Change in Control, , and in the event of
a termination by you for Good Reason or by the Company without Cause that is
made in anticipation or contemplation of and occurs within thirty (30) days
prior to a Change in Control, you shall be entitled to the following benefits
during a period of Disability, or upon termination of your employment, as the
case may be, provided that such period or termination occurs during the term of
this Agreement:

  (a)   During any period that you fail to perform your full-time duties with
the Company as a result of a period of Disability, you shall continue to receive
your base salary at the rate in effect at the commencement of any such period,
together with all compensation payable to you under the Long-Term Disability
Plan for Salaried Employees or other plan during such period, until your
employment is terminated pursuant to Section 3(b) hereof. Thereafter your
benefits shall be determined under the Company’s retirement, insurance and other
compensation programs then in effect in accordance with the terms of such
programs.

11



--------------------------------------------------------------------------------



 



  (b)   If your employment is terminated by reason of your death or by the
Company for Cause or by you other than for Good Reason as defined in
Section 3(d)(A) through (H), the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, and provide you with all other normal post-termination
amounts (if any) to which you are entitled under the terms and conditions of any
compensation or benefit plan of the Company at the time such payments are due,
and the Company shall have no further obligations to you under this Agreement.  
  (c)   If your employment is terminated by you for Good Reason as defined in
Section 3(d)(A) through (H) or by the Company other than for Cause, Disability
or death, then, you shall be entitled to the benefits provided below, subject to
your execution of a release described in Section 3(h) and provided that such
release becomes effective and has not been revoked in accordance with the terms
thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later than the fifth day following the Date of Termination; and provide you with
all other normal post-termination amounts (if any) to which you are entitled
under the terms and conditions of any compensation or benefit plan of the
Company at the time such payments are due;     (ii)   to the extent that an
annual bonus has not been paid to you in respect of any fiscal year, the Company
shall pay to you, at the time that annual bonuses in respect of such fiscal year
are regularly paid by the Company (but not later than 2-1/2 months after the end
of such fiscal year, or as soon as practicable thereafter), the product of
(x) an amount equal to the target annual bonus in effect immediately preceding
the Date of Termination or, if greater, such target in effect immediately prior
to the Change in Control, and (y) a fraction, the numerator of which is the
number of days that have elapsed in the fiscal year in which the Date of
Termination occurs through the Date of Termination, and the denominator of which
is 365 (but payments shall be delayed until the date that is six (6) months
after your separation from service, within the meaning of Code section 409(A),
to the extent the Company reasonably determines such delay is necessary to avoid
a violation of Code section 409(A)(a)(2)(B));     (iii)   in lieu of any further
salary and bonus payments to you for periods subsequent to the Date of
Termination, the Company shall pay as severance pay to you, no later than the
fifth day following the Date of Termination (or, to the extent necessary to
avoid a violation of section 409A(a) (2)(B) of the Code, as reasonably
determined by

12



--------------------------------------------------------------------------------



 



      the Company, on the date that is six months after the date of your
separation from service, within the meaning of section 409A of the Code), a
lump-sum payment equal to the product of (1) the sum of (A) your annual salary
rate in effect as of the Date of Termination or, if greater, such rate in effect
immediately prior to the Change in Control, and (B) an amount equal to 100% of
the target annual bonus in effect as of the Date of Termination or, if greater,
such target in effect immediately prior to the Change in Control, and (2) the
number two (2);     (iv)   the Company also shall reimburse you for all legal
fees and expenses incurred by you as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Code section 4999 to any payment or benefits
provided hereunder), but only to the extent that the reimbursement –
(1) qualifies for exclusion from income as a working condition fringe benefit
pursuant to section 132 of the Code, (2) is otherwise exempt from coverage under
section 409A of the Code, or (3) may be paid without violating section 409A of
the Code. If more than one of (1) through (3) in the prior sentence applies,
they shall be applied in the manner that permits the maximum reimbursement;    
(v)   for a twenty-four (24) month period after such termination, the Company
shall arrange to provide you with life insurance benefits substantially similar
to those which you were receiving immediately prior to the Notice of Termination
(as well as the group health coverage described in Section 5(d) below), at a
cost and level of benefits which are substantially similar to those you were
receiving prior to the Date of Termination. Benefits otherwise receivable by you
pursuant to this paragraph (v) shall be reduced to the extent comparable
coverage is actually provided to you by another employer during the twenty-four
(24) month period following your termination, and any such coverage actually
provided to you by such employer shall be reported to the Company; and     (vi)
  Notwithstanding any subsequent amendment to the SOP, you shall be entitled to
the benefits and treatment applicable to SOP accrued benefits in the event of a
Change in Control in accordance with the terms of the SOP as in effect
immediately preceding a Change in Control.

  (d)   For a twenty-four (24) month period after the termination referenced in
Section 4(b) or Section 5(c), the Company shall arrange to provide you

13



--------------------------------------------------------------------------------



 



      with group health coverage substantially similar to that which you were
receiving immediately prior to the Notice of Termination.

  (i)   If section 409A(a)(2)(B) of the Code (the “Six-Month Delay”) applies to
you at the Date of Termination and such coverage is provided under a
self-insured medical reimbursement plan maintained by the Company (within the
meaning of section 105(h) of the Code):

  (1)   there will be no charge to you for such coverage for any month that
falls within the first six months following the date of your separation from
service (within the meaning of section 409A of the Code), provided, however,
that no health expenses will be paid or reimbursed pursuant to such no-charge
coverage later than December 31 of the second calendar year following the
calendar year in which your separation from service (within the meaning of
section 409A of the Code) occurred;     (2)   the charge to you for each
remaining month of coverage will equal the Company’s monthly COBRA charge for
such coverage, and you will be required to pay such monthly charge in accordance
with the Company’s standard COBRA premium payment requirements; and     (3)   on
the date that is six months following the date of your separation from service
(within the meaning of section 409A of the Code), the Company will pay you a
lump sum in cash equal to the product of (I) the Company’s monthly COBRA charge
on the payment date for family coverage under the Company’s group health plan,
and (II) the difference between (a) the number twenty-four (24), and (b) the
number of months of coverage provided under clause (1) above.

  (ii)   If the Six-Month Delay does not apply to you at the Date of Termination
and such coverage is provided under a self-insured medical reimbursement plan
maintained by the Company (within the meaning of section 105(h) of the Code):

  (1)   the charge to you for each month of such coverage will equal the
Company’s monthly COBRA charge for such coverage, and you will be required to
pay such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and

14



--------------------------------------------------------------------------------



 



  (2)   on the Date of Termination, the Company will pay you a lump sum in cash
equal to the product of (I) the Company’s monthly COBRA charge on the payment
date for family coverage under the Company’s group health plan, and (II) the
number twenty-four (24).

  (iii)   Regardless of whether the Six-Month Delay applies to you at the Date
of Termination, if such coverage is provided under a fully–insured medical
reimbursement plan (within the meaning of section 105(h) of the Code), there
will be no charge to you for such coverage.

  (e)   If any of the Total Payments (as defined below) will be subject to the
tax (the “Excise Tax”) imposed by section 4999 of the Code, the Company shall
pay to you an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, shall be equal to the Total Payments. The Gross-Up Payment
will be paid to you in a lump sum no later than the fifth day following the Date
of Termination or, to the extent necessary to avoid a violation of Code section
409A(a)(2)(B), as reasonably determined by the Company, on the date that is six
months after the date of your separation from service (within the meaning of
section 409A of the Code). Notwithstanding the foregoing provisions of this
Section 5(e), if it shall be determined that you are entitled to the Gross-Up
Payment, but that the Parachute Value (as defined below) of the Total Payments
does not equal or exceed 110% of the Safe Harbor Amount (as defined below), then
no Gross-Up Payment shall be made to you and the amounts payable to you under
this Agreement shall be reduced to the extent necessary to cause the Parachute
Value of the Total Payments, in the aggregate, to be equal to the Safe Harbor
Amount.     (f)   For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all
payments or benefits received or to be received by you in connection with a
Change in Control or the termination of your employment (whether payable
pursuant to the terms of this Agreement or of any other plan, arrangement or
agreement with the Company or any of its affiliates or successors, any person
whose actions result in a Change in Control or any person affiliated (or which,
as a result of the completion of the transactions causing a Change in Control,
will become affiliated) with the Company or such person within the meaning of
section 1504 of the Code (such payments or benefits, excluding the Gross-Up
Payments, being hereinafter referred to as the “Total Payments”)) shall be
treated as “parachute payments” (within the meaning of section 280G(b)(2) of the
Code) unless, in the opinion of tax counsel selected by the independent auditors
of the Company (as of the date immediately prior to the Change

15



--------------------------------------------------------------------------------



 



      in Control) and reasonably acceptable to you, such payments or benefits
(in whole or in part) do not constitute parachute payments, including by reason
of section 280G(b)(4)(A) of the Code; (ii) all “excess parachute payments”
(within the meaning of section 280G(b)(1) of the Code) shall be treated as
subject to the Excise Tax, unless in the opinion of such tax counsel such excess
parachute payments represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the “base amount” (within the meaning of section 280G(b)(3) of the Code), or are
not otherwise subject to the Excise Tax; and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of sections 280G(d)(3)
and (4) of the Code and the regulations promulgated thereunder. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income and employment taxes at the highest marginal rate of taxation in
your state and locality of residence on the Date of Termination (or such other
date as is hereinafter described), net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local
taxes. For purposes of this Agreement, (x) the term “Parachute Value” when
applied to any payment shall mean the present value as of the date of the Change
in Control of the portion of such payment that is treated as a “parachute
payment” under section 280G(b)(2) of the Code, as determined by tax counsel for
purposes of determining whether and to what extent the Excise Tax will apply to
you and (y) the term “Safe Harbor Amount” shall mean 2.99 times your “base
amount”, within the meaning of section 280G(b)(3) of the Code.     (g)   In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the Date of Termination (or such other date as
is hereinafter described), you shall repay to the Company at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by you
if such repayment results in a reduction in Excise Tax or a federal, state and
local income and employment taxes deduction) plus interest on the amount of such
repayment at 120% of the applicable federal rate (as defined in section 1274(d)
of the Code). In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of the termination of your
employment, or at such other time as is hereinafter described (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional gross-up
payment in respect of such

16



--------------------------------------------------------------------------------



 



      excess (plus any interest payable with respect to such excess) within five
(5) business days following the time that the amount of such excess is finally
determined. Notwithstanding the preceding sentence, to the extent that payment
of the amount provided for in the preceding sentence would constitute a
violation of Section 409A of the Code (as determined by the tax counsel
referenced in Section 5(f) or by another tax counsel selected in accordance with
the same procedure specified in Section 5(f)), such amount shall not be paid.  
  (h)   Except as provided in Section 5(c)(v) or Section 5(d) hereof, you shall
not be required to mitigate the amount of any payment provided for in this
Section 5 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 5 be reduced by any compensation
earned by you as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by you to the Company,
or otherwise.

6.   Noncompetition. You agree that you will not engage in any Competitive
Activity during the one-year period following your termination of employment
with the Company for any reason (or, where you receive payments pursuant to
Section 4(b) or Section 5(c) hereof, then during the two-year period following
your termination of employment with the Company). For purposes of this Section,
“Competitive Activity” shall mean activity, without the written consent of an
authorized officer of UST, consisting of your participation in the management
of, or acting as a consultant for or employee of, any business operation of any
enterprise if such operation (a “Competitive Operation”) is then in substantial
and direct competition with any business operation of UST and/or any of its
affiliates, any place in the world, as now or hereafter designated by the Board;
provided, however, that no business operation may be designated as a business
operation that is in substantial competition with UST and/or any of its
affiliates unless the profits, sales or assets attributable to such business
operation amount to at least ten percent (10%) of said business’ total profits,
sales or assets. Competitive Activity shall not include (1) the mere ownership
of up to five percent (5%) of the outstanding securities in any enterprise; or
(2) the participation in the management of, or acting as a consultant for or
employee of, any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise, provided that you do
not furnish advice with respect to inventions, processes, customers, methods of
distribution, methods of manufacture, marketing or business strategy relating to
any Competitive Operation of such enterprise, or the formation of a Competitive
Operation.   7.   Confidentiality. You agree not to disclose, either while
employed by the Company or at any time thereafter, to any person not employed by
the Company, or not engaged to render services to the Company, except with the
prior written consent of an officer authorized to act in the matter by the
Board, any confidential information of the Company or its affiliates obtained by
you while in the employ of the Company, including, without limitation,
information relating to any of the

17



--------------------------------------------------------------------------------



 



    Company’s or its affiliates’ inventions, processes, formulae, plans,
devices, compilations of information, methods of distribution, customers, client
relationships, marketing strategies or trade secrets; provided, however, that
this provision shall not preclude you from the use or disclosure of information
known generally to the public or of information not considered confidential by
persons engaged in the business conducted by the Company or from disclosure
required by law or court order (and to your legal counsel in connection
therewith). The agreement herein made in this Section 7 shall be in addition to,
and not in limitation or derogation of, any obligations otherwise imposed by law
upon you in respect of confidential information and trade secrets of the Company
or its and affiliates.   8.   Non-Solicitation. You agree that you shall not
solicit any person who is a customer of the businesses conducted by the Company
or its affiliates, or any business in which you have been engaged on behalf of
the Company or its affiliates at any time during the Term of this Agreement and
for a two (2) year period thereafter on behalf of an employer affiliated with
you or any business described in Section 6; or induce or attempt to persuade any
employee of the Company or any of its affiliates to terminate his employment
relationship in order to enter into employment with an employer affiliated with
you or any business described in Section 6.   9.   Successors: Binding
Agreement.

  (a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you terminate your employment for Good Reason
following a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.     (b)   This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representative,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such payments, unless otherwise
provided herein, shall be paid in

18



--------------------------------------------------------------------------------



 



      accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

10.   Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.   11.   Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under
Sections 4 and 5 and your obligations under Sections 6, 7 and 8 shall survive
the expiration of the term of this Agreement.   12.   Validity. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.   13.   Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
  14.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in New York, New York, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the

19



--------------------------------------------------------------------------------



 



    Date of Termination during the pendency of any dispute or controversy
arising under or in connection with the Agreement   15.   Code Section 409A. It
is intended that any amounts payable under this Agreement and the Company’s and
your exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Internal Revenue Code and the treasury
regulations relating thereto so as not to subject you to the payment of interest
and tax penalty which may be imposed under Section 409A. In furtherance of this
intent, to the extent that any regulations or other guidance issued under
Section 409A after the date of this Agreement would result in you being subject
to the payment of such interest or tax penalty, the Company and you agree to
amend this Agreement in order to bring this Agreement into compliance with
Section 409A.   16.   Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; including, without
limitation, the Letter Agreement between you and UST, dated March 21, 1990, and
any addendums, amendments or modifications thereof; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled. Notwithstanding the foregoing, nothing contained
herein shall be deemed to be a termination or cancellation of your right to
indemnification by UST as an officer pursuant to: (a) applicable state law, with
all exclusions and exceptions provided by such law to remain in full force and
effect; (b) any indemnification agreement entered into between you and UST which
shall remain in full force and effect; (c) any applicable director and officer
insurance arrangements; and (d) in accordance with Article VIII of UST’s
By-Laws.

          If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

20



--------------------------------------------------------------------------------



 



         
 
        UST Inc.    
 
       
By
  /s/ Richard A. Kohlberger    
 
       
 
  Name: Richard A. Kohlberger    
 
  Title:   Senior Vice President    
 
       
Agreed to this 23rd day of June, 2006
   
 
       
 
  /s/ Robert T. D’Alessandro           Robert T. D’Alessandro    

21



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     THIS RELEASE, entered into this [   ] day of [     ] by [Name], residing at
[     ] (hereinafter referred to as the “Employee”).
WITNESSETH:
     WHEREAS, the Employee, and UST Inc., a Delaware corporation (“UST”), having
its principal office in Greenwich, Connecticut, entered into a letter agreement
(the “Agreement”) dated as of                     , 2006, pursuant to Section
3(h) of which the Employee agreed and covenanted, to execute a general release
of any and all claims he may have or may believe he has against UST, its
affiliates and/or their respective officers, directors, employees, agents and
representatives; and
     WHEREAS, the employment of the Employee was terminated as of [ ];
     NOW, THEREFORE, in consideration of the benefits to be provided to the
Employee pursuant to the Agreement, it is agreed as follows:
1. The Employee voluntarily, knowingly and willingly releases and forever
discharges UST, its parents, subsidiaries and affiliates, together with their
respective past and present officers, directors, partners, shareholders,
employees and agents, and each of their predecessors, successors and assigns,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them the Employee or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising prior to the time the Employee signs
this agreement.
2. The release being provided by Employee in this agreement includes, but is not
limited to, any rights or claims relating in any way to the Employee’s
employment relationship with UST, its parents, subsidiaries and affiliates, or
the termination thereof, or under any statute, including the federal Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, or any other federal, state or local law or
judicial decision. Notwithstanding the foregoing, Employee does not hereby
release any rights in and to employee benefit plans maintained by UST pursuant
to the Employee Retirement Income Security Act (“ERISA”) in which Employee has a
vested interest as of the date of Employee’s signature on this Agreement.
Furthermore, nothing contained herein shall be deemed a waiver of Employee’s
right to indemnification by UST as a corporate officer/director pursuant to:
(a) applicable state law, with all exclusions and exceptions provided by such
law to remain in full force and effect; (b) any indemnification agreement
entered into between the Employee and UST; (c) any applicable director and
officer insurance arrangements; and (d) in accordance with Article VIII of UST’s
By-Laws.
3. By signing this release agreement, the Employee represents that he has not
and will not in the future commence any action or proceeding arising out of the
matters released hereby, and that he will not seek or be entitled to any award
of legal or equitable relief in any action or proceeding that may be commenced
on

 



--------------------------------------------------------------------------------



 



his behalf. This paragraph will not preclude Employee from filing an
administrative charge of discrimination, provided Employee does not seek any
relief for himself/herself in connection with such proceeding.
4. By signing this release agreement, the Employee agrees to cooperate fully
with UST and its affiliates concerning reasonable requests for information about
the business of UST or any of its affiliates or your involvement and
participation therein; the defense or prosecution of any claims or actions now
in existence or which may be brought in the future against or on behalf of UST
or any of its affiliates which relate to events or occurrences that transpired
while the Employee was employed by UST and its affiliates; and in connection
with any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while the Employee was so employed. The
Employee’s full cooperation shall include, but not be limited to, being
available to meet and speak with officers or employees of UST or any of its
affiliates and/or their counsel at reasonable times and locations, executing
accurate and truthful documents and taking such other actions as may reasonably
be requested by UST or any of its affiliates and/or their counsel to effectuate
the foregoing. UST agrees to reimburse you for any reasonable, out-of-pocket
travel, hotel and meal expenses incurred in connection with the Employee’s
performance of obligations pursuant to this paragraph 5 for which the Employee
has obtained prior approval from UST.
5. The Employee acknowledges that UST has hereby advised him to consult with an
attorney prior to signing this release agreement. The Employee represents that
he has had the opportunity to review this agreement and, specifically, the
release in paragraph 1, with an attorney of his choice. The Employee also agrees
that he has entered into this agreement freely and voluntarily.
6. The Employee acknowledges that he has been given at least twenty-one days to
consider the terms of this release agreement. Furthermore, once he has signed
this release agreement, the Employee shall have seven additional days from the
date of signing this release agreement to revoke his consent hereto. The release
agreement will not become effective until seven days after the date the Employee
has signed it, which will be the effective date of this release agreement.
          IN WITNESS WHEREOF, the Employee has executed this release agreement
as of the date first set forth above.

         
 
       
 
       
 
  [Name]    
 
                 
WITNESS
       

23